DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2022 has been entered.
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Caridi on 6/30/2022.

Amend claim 1, line 13 as shown below:
“including a first lateral partition plate and a second lateral partition plate, each of…”

Claim Rejections - 35 USC § 112
3.	The rejection of claim 1, and thus dependent claims 2-6 and 10, and claim 5 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling is withdrawn in view of the amendments (claim 1) or cancellation of the claim (claim 5).
	The rejection of claim 1, and thus dependent claims 2-6 and 10, and claim 5 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendments (claim 1) or cancellation of the claim (claim 5).

Claim Rejections - 35 USC § 103
4.	The rejection of claims 1-6 under 35 U.S.C. 103 as being unpatentable over Nakaguchi et al. (US 2012/0225339) in view of Chuang et al. (US 8,920,955) is withdrawn in view of Applicant’s persuasive arguments filed 6/10/2022.  All rejections pending from this are also withdrawn.

Allowable Subject Matter
5.         Claim 1, and thus dependent claims 2-4, 6, 10, and 11 are allowed.  The following is an examiner’s statement of reasons for allowance:  the prior art fails to provide teaching, suggestion, and/or motivation to arrive at the combination of limitations presented within independent claim 1.  
            Nakaguchi et al. (US 2012/0225339) is considered the closest prior art of record in terms of the housing case construct including a longitudinal plate 16a, lateral partition plates 16b, and a plurality of battery housing spaces defined by said plates 16a, 16b (Fig. 1).  Nakaguchi is deficient in teaching a heat absorber in the construct as claimed, wherein Applicant’s arguments are persuasive to overcome the prior rejection relying upon Chuang et al. (US 8,920,955) to teach the feature.  
In an update of the search, the closest prior art in terms of teaching “a heat absorber” in a similar construct is to Peterson et al. (US 6,187,470), the reference teaching a battery pack 20 comprising:  a plurality of secondary battery cells 24 connected to each other in series (C3/L44-C4/L43); and a cell holder sleeve 22 (“housing case”), the plurality of secondary battery cells 24 arranged in two columns analogous to Nakaguchi (Figs. 1 & 2).  Peterson teaches that the number of battery cells X in a first column does not have to equal the number of battery cells Y in a second column such that an odd number of battery cells can be included in order to meet the unique needs of a particular service situation (C4/L25-31), wherein such a construct utilizes phantom cell 50 that includes heat dissipation features including a fluted design and is designed for “increased cooling” by use of base 300 (Figs. 12-13; C7/L53-65).   Phantom cell 50 having “heat dissipation” and “increased cooling” features (flutes and base 300) reads on “a heat absorber” as claimed given phantom cell 50, participating in heat dissipation, is intrinsically capable of heat absorption and heat transfer, given it is not clear how heat dissipation via phantom cell 50 could occur if not absorbing and transferring heat.  Regarding inherency, a reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999). Figures 1, 12, and 13 of Peterson are reproduced below:

    PNG
    media_image1.png
    815
    301
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    597
    460
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    206
    194
    media_image3.png
    Greyscale


The combination of Nakaguchi and Peterson to arrive at the subject matter claims falls short of the necessary teaching, suggestion, and motivation require to establish a prima facie case of obviousness given there is no need for a phantom cell 50 in the construct of Nakaguchi given the plates 16a, 16b of Nakaguchi would maintain the spacing of the cells if one was removed to achieve an odd number cell configuration.  Peterson teaches the construct is such that the battery cells 24 are provided in columns with “absolutely nothing between adjacent cells in the same column” (C6/L54-60).  Thus, if an odd number cell arrangement is desired in Peterson, something (the phantom cell 50) has to take the place of the missing cell in order that the  remaining cells remain touching each other under compression (C6/L54-60).  This does not hold true for the construct of Nakaguchi which would not require phantom cell 50 to achieve maintained positioning given plates 16a, 16b would maintain the spacing if a cell was removed.  Accordingly, there is no need or motivation to incorporate the phantom cell 50 of Peterson within the construct of Nakaguchi.  Furthermore, Peterson is considered to teach away from the construct claimed given, “[a] reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the application.”  In re Gurley, 27 F.3d at 553.  Peterson’s goal is to provide a construct in which the battery cells 24 are provided in columns with “absolutely nothing between adjacent cells in the same column” (C6/L54-60).  Accordingly, a person of ordinary skill, upon reading the Peterson reference, would not be motivated to utilize lateral partition plates 16b of Nakaguchi.
	The next closest prior art is to Ahn (US 2012/0214027) in which a battery pack has the following construct including a plurality of battery cells 100a-100d and dummy cells 500, 500 (Fig. 3 reproduced below); however, the material of dummy cells 500 is not disclosed such that it is not clear if it is a “heat absorber” as it may be formed of an thermally insulating material.  There is further no teaching, suggestion, and/or motivation within Ahn or the prior art to then form dummy cells 500 as a heat absorber.  

    PNG
    media_image4.png
    494
    614
    media_image4.png
    Greyscale

No further prior art references were found to meet the deficiencies outlined above such that claim 1, and thus its dependent claims, are considered novel over the prior art and are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANDA J BARROW/Primary Examiner, Art Unit 1729